DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered.

Response to Amendment
Applicant’s amendment dated 05/16/2022, in which claims 1, 9-10, 12-13, 25 and 32 were amended, claims 17-24 and 31 were cancelled, has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  The semiconductor die [110] in Fig. 1 or the semiconductor die [210] in Fig. 2 or the semiconductor die [710] in Fig. 7K does not include a filled via. The semiconductor die [711] shown in Fig. 7K includes a filled via [755] physically contacting an electrical lead [758], however, the filled via [755] does not physically contact the antenna [762 or 764] and the electrical lead [758] physically contacting the filled via [755] does not physically contact the bond pad. 

    PNG
    media_image1.png
    356
    723
    media_image1.png
    Greyscale

Therefore, the limitation “the semiconductor die including a bond pad, a filled via physically contacting the antenna, the filled via physically contacting an electrical lead, and the electrical lead physically contacting the bond pad” of claim 1 and claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide a written description of the claimed invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same.  Correction of the following is required: claim 1 or claim 10 recites the limitation “the semiconductor die including a bond pad, a filled via physically contacting the antenna, the filled via physically contacting an electrical lead, and the electrical lead physically contacting the bond pad”. However, the specification does not describe the above claimed subject matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant is remined that MPEP 2163 (I)(B) requires “newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure” thus, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation’ ‘in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported."); see also MPEP §§ 714.02 and 2163.06 ("Applicant should ... specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 (“If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). 
Regarding claim 1 and claim 10, claim 1 and claim 10, each recites the limitation “the semiconductor die including a bond pad, a filled via physically contacting the antenna, the filled via physically contacting an electrical lead, and the electrical lead physically contacting the bond pad.” However, the specification does not provide any description of the above claimed subject matter. Specifically, Fig. 7K, paragraph [0049]-[0057] discloses the semiconductor die [711] including a bond pad, a filled via [755] physically contacting an electrical lead [758], however, the filled via [755] does not physically contact the antenna [762 or 764] and the electrical lead [758] physically contacting the filled via [755] does not physically contact the bond pad. Therefore, one of ordinary skills is unable to determine that Applicant was in possession of an invention in which the semiconductor die including a filled via physically contacting the antenna and physically contacting an electrical lead and the electrical lead physically contacting the bond pad as claimed. Further, there is no description of any such steps whether conventional or inventive that demonstrates possession thereof or therefor. Accordingly, claim 1 and claim 10 and all claims depending therefrom were not in possession of Applicant at the time of filing.
The instant specification lacks any description of an actual reduction to practice which would be evidenced by specific examples, drawings and an accompanied description of structural features and/or an accompanied description of processing steps, etc. that are sufficiently detailed to show that Applicant was in possession of the claimed invention as a whole. Thus, there is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth “in such full, clear, concise, and exact terms” to show possession of the claimed invention. Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971).

	Claims depending from the rejected claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, claim 10 recites the limitation “the transceiver semiconductor die” in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claims depending from the rejected claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-28, 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US Pat 9331030) in view of Lu et al. (US Pub. 20200106156). 
Regarding claim 25, Tsai et al. discloses in Fig. 7A a wireless communication device, comprising: 
a semiconductor die [160] having a circuit side on a device side surface of a redistribution layer [200]; 
mold compound [172] covering side surfaces of the semiconductor die [160] and covering portions of the redistribution layer [200];
first antenna conductors [182 and 242] in the redistribution layer [200] physically contacting bond pads [162] of the semiconductor die [160]; 
second antenna conductors [211] over a surface of the redistribution layer [200].
Tsai et al. fails to disclose
an antenna protection layer covering the second antenna conductors including a thickness across the second antenna conductors that varies less than +/- 10% across the area of the antenna protection layer, wherein the thickness is in a range of 2 µm to 100 µm.
Lu discloses in Fig. 4, Fig. 5, paragraph [0038]-[0039]
an antenna protection layer [900] covering exposed antenna conductors [800] including a thickness across the exposed antenna conductors [800] that varies less than +/- 10% across the area of the antenna protection layer [900], wherein the thickness is in a range of 2 µm to 100 µm.
	Lu discloses in paragraph [0038] that the protective layer having a surface that substantially conformal to a surface of the antenna pattern. In addition, it appears, to one skill in the art that the thickness of the antenna protection layer [900] shown in Fig. 4 and Fig. 5 is substantially uniform across its entire area, and the thickness variation shown in Fig. 4 and 5 definitely is less than +/-10% of the thickness of protection layer 900. 
In addition, it would have been obvious to modify Lu and Tsai et al. to provide the antenna protection layer including a thickness of the antenna protection layer varies by less than +/-10% over an entire area of the antenna protection layer. The ordinary artisan would have been motivated to modify Lu and Tsai et al. in the manner set forth above for at least the purpose of optimization and routine experimentation to provide a protection layer having desired uniformity. The claimed ranges are merely optimizations, and as such are not patentable over the prior art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

Regarding claim 26, Lu discloses in paragraph [0038] the antenna protection layer is deposited using printing method. Lu does not explicitly disclose wherein the antenna protection layer is deposited using ink jet deposition. However, that limitation directs to a product-by-process limitation. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). (MPEP 2113).

Regarding claims 27-28 and 32, Lu discloses in Fig. 4 and paragraph [0039]
wherein the thickness of the antenna protection layer is in a range of 2 µm to 20µm [5 µm to 20 µm or less than 20 µm];
wherein the thickness of the antenna protection layer is in a range of 2 µm to 35µm [5 µm to 20 µm or less than 20 µm];
wherein the antenna protection layer has the thickness in a range of 10 µm to 20µm [5 µm to 20 µm or less than 20 µm];
In addition, the claimed ranges are merely optimizations, and as such are not patentable over the prior art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

Regarding claim 30, Tsai et al. discloses in column 7, line 3 and Lu discloses in paragraph [0023] the semiconductor die comprises a wireless and RF die which is a known transceiver die. 
 
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US Pat 9331030) in view of Lu et al. (US Pub. 20200106156) as applied to claim 25 above and further in view of Liang et al. (US Pub. 20200135669).
Regarding claim 29, Tsai et al. and Lu fails to disclose
wherein the antenna protection layer is one selected from a group consisting essentially of: polyimide, polybenzoxazole, and epoxy.
Liang discloses in Fig. 11 and paragraph [0029] 
wherein the antenna protection layer [192] is one selected from a group consisting essentially of: polyimide, polybenzoxazole, and epoxy.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Liang into the method of Tsai et al. and Lu to include wherein the antenna protection layer is one selected from a group consisting essentially of: polyimide, polybenzoxazole, and epoxy. The ordinary artisan would have been motivated to modify Tsai et al. and Lu in the above manner for the purpose of providing suitable material of the antenna protection layer to protect the antenna from oxidation [paragraph [0029] of Liang]. 
 
Response to Arguments
Applicant’s arguments with respect to claims 1-16, 28-30 and 32 have been considered but are moot in view of the new ground of rejection and because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Overall, Applicant’s arguments are not persuasive. The claims stand rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art discloses similar materials, devices and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686. The examiner can normally be reached 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822